Citation Nr: 1821821	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs. 

2.  Entitlement to service connection for bilateral knee disability, to include arthritis. 

3.  Entitlement to service connection for right cubital tunnel syndrome, claimed as right elbow/forearm injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1994. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia,  denied service connection for bilateral heel spurs, for knee disability to include arthritis right cubital tunnel syndrome, and for PTSD to include symptoms of anxiety, depression, mood swings, and sleep disorder.  The Veteran filed a notice of disagreement (NOD) in July 2010.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2014, the Board characterized the psychiatric claim as one for  service connection for an acquired psychiatric disorder to include PTSD, and remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.

In a May 2017 rating decision, the AOJ awarded  service connection  and assigned a 70 percent rating for posttraumatic stress disorder (PTSD) with other specified depressive disorder, effective September 22, 2009 (the date of claim).  This action resolved the claim for service connection for an acquired psychiatric disorder on appeal, and to date, the Veteran has not appealed the assigned rating or effective date. 

With respect to the remaining claims for service connection for bilateral heel spurs, bilateral knee disability, and right cubital tunnel syndrome, after accomplishing further action, the AOJ continued to deny each claim (as reflected, most recently, in a December 2017 supplemental SOC (SSOC)) and returned these  matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board remanded these matters, inter alia, to afford the Veteran VA examinations in connection with the service connection Veteran's bilateral heel spurs, bilateral knee disability and right cubital tunnel syndrome.  The examiner was to offer an opinion as to the etiology of each diagnosed disability.  In offering the opinions, the examiner was to consider and discuss the Veteran's lay assertions of treatment for each condition by a corpsman during service (despite the lack of notation in the service treatment records) and the Veteran's assertions of continuity of symptomatology.

On remand, the Veteran was afforded a VA examination in May 2016.  The Veteran was diagnosed with bilateral plantar fascitis, bilateral heel spurs, bilateral degenerative arthritis of the knees, right chondromalacia patella, and right elbow cubital tunnel syndrome.

With respect to diagnosed plantar fascitis and heel spurs, the examiner opined that it was less likely than not that the disabilities had their onset in service or were otherwise related to service.  As rationale, the examiner explained that there were no service treatment records detailing any foot problems, other than dermatological problems.  Further, the examiner stated that post-service treatment records were silent for any foot problems until 2006.

As for the diagnosed bilateral degenerative arthritis of the knees and right chondromalacia patella, the examiner opined that it was less likely than not that any disability had its onset in service, any arthritis manifested to a compensable degree within a year or service or was otherwise related to service.  As rationale, the examiner explained that there were no service treatment records detailing any foot problems, other than dermatological problems.  Further, the examiner stated that post-service treatment records were silent for any knee problems until 2003.  As to arthritis, the examiner stated that a right knee X-ray did not show arthritis.  The examiner explained that bilateral knee X-rays showed mild arthritis, consistent with age.

Regarding the diagnosed right elbow cubital tunnel syndrome, the examiner opined that it was less likely than not that the disability had its onset in service or was otherwise related to service.  As rationale, the examiner explained that there were no service treatment records detailing any right elbow problems.  Further, the examiner stated that post-service treatment records were silent for any right elbow problems until 2002, which revealed right elbow pain present for the past two or more years.

The examiner's opinions are insufficient.  First, the Board specifically requested that the examiner consider and discuss the Veteran's statements that he was treated by a corpsman during service.  However, the examiner only discussed the fact that the Veteran's service treatment records were silent for any problems.  Second, the examiner did not discuss the Veteran's statements that he has experienced a continuity of symptoms since service related to the disabilities on appeal.

Under these circumstances, the Board concludes that substantial compliance with the April 2014 remand directives has not been achieved.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Accordingly, further remand of these matters to obtain the previously-quested medical opinions is required.  See Stegall, supra.  As such, actual opinions responsive to the remand directive should be obtained.  Further, if the physician designated to provide the opinions is unable to do so in the absence of a contemporaneous examination, such examination should be arranged by the AOJ.

The Veteran is hereby advised that the failure to report for any scheduled examination, without good cause, may result in denial of his service connection claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and if necessary, current authorization to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain addendum opinions from the May 2016 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinions from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all disability(ies) of the heels, knees and right elbow/forearm currently present, or present at any point pertinent to the current claims (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability: (a) had its onset during service; (b) if arthritis, was manifested to a compensable degree within the first post-service year, or (c) is otherwise medically-related to service. 

In rendering each requested opinion, the physician must consider and discuss all pertinent medical evidence and lay assertions, to include the Veteran's assertions as to treatment during service by a corpsman (despite a lack of documentation in the service treatment records), and as to the nature, onset, and  continuity of symptoms.

Notably, the absence of evidence of a specific disability and/or associated symptoms during, or shortly after, service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history and such reports must specifically be acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

